Case 1:20-cr-01481-JB Document18 Filed 11/20/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF NEW MEXICO,
Plaintiff,
VS. CR-20-1481 JB
JOSHUA E, SALDANA,
Defendant.
ORDER GRANTING DEFENDANT SALDANA’ S UNOPPOSED MOTION FOR
EXTENSION OF TIME IN WHICH TO FILE MOTIONS, CONTINUANCE OF THE
TRIAL OF NOVEMBER 16, 2020
THIS MATTER coming before the Court on Defendant Saldana’ s Unopposed Mot ion
for Extension of Time in Which to File Motions and Continue Trial of November
16, 2020, the Court having been sufficiently advised in the premises, FINDS that
the ends of justice would be served by granting this extension and that the period
of delay resulting from such extension shall be excludable from the time limitations
set forth within 18 U.S.C. § 3161 (h)(7)(A).
IT IS HEREBY ORDERED that counsel for Defendant be granted an extension
of time in which to file motions in this matter until Januaryll, 2021, and

continuance and trial of November 16,2020 to the Court’s March, 2021 trial

calendar.

 
Case 1:20-cr-01481-JB Document18 Filed 11/20/20 Page 2 of 2

  

 

 

   
 

HONORABLE JAMES 0. B
United States District Judge

Approved:

Electronically filed November 2, 2020
Martin Lopez, Lil
Attorney for Defendant Saldana

Approved via e-mail October 30, 2020
Niki Tapia-Brito
Assistant U. S. Attorney

 

 

After weighing the best interests of the public and of the Defendant with the
ends of justice, the Court finds that granting a continuance will strike a proper
balance between the ends of justice and the best interests of the public and of
_| the Defendant for the reasons stated in the motion requesting a continuance,
filed November 2, 2020 (Doc. 17). Specifically, the Defendants’ need to review
discovery, discuss the filing of any pre-trial motions, and to discuss possible
plea negotiations | with his counsel, outweighs the Defendant's and the public's
interest ina trial. See 18 U.S.C. Section 3161(h)(7). The Court will set
the trial for iff. VOR _ 2021. The pretrial motion deadline is

are prvony fy 2A AN “This 1¢5_ day continuance is sufficient, without being
mete than necessary, for the Defendant to complete the tasks set forth in the

motion to continue. sy)

 

 

 
